DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 3 line 3:  Change "a second metal oxide layer having a first surface disposed over a second surface of the" to --a second metal oxide layer having a first surface disposed over the second surface of the--.

Claim 21 line 1:  Change "The protonic resistive memory of claim20 wherein the metal oxide channel" to --The protonic resistive memory of claim 20 wherein the metal oxide channel--.

Claim 23 line 4:  Change "a proton conducting solid electrolyte layer disposed on the active layer, the conducting" to --a proton conducting solid electrolyte layer disposed on the proton-sensitive active layer, the proton conducting--.

Claim 23 line 8:  Change "conducting solid electrolyte layer;" to --conducting solid electrolyte layer; and--.

Claim 28 line 3:  Change "contacting the active layer from two ends to define a channel structure;" to --contacting the proton-sensitive active layer from two ends to define a channel structure;--.

Claim 28 line 6:  Change "contacting the top metal oxide layer to define a gate structure" to --contacting the top metal oxide layer to define a gate structure;--.

Claim 30 line 3:  Change "contacting the active layer from two ends to define a channel structure;" to --contacting the proton-sensitive active layer from two ends to define a channel structure;--.

Claim 30 line 9:  Change "to the upper metal layer;" to --to the upper metal layer; and--.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher Daly on 06-02-2022.  An agreement with Mr. Christopher Daly on 06-02-2022 was reached with regards to amending claims to avoid 112 rejections and claim objections.

Allowable Subject Matter
Claims 1-7, 16, 20-23, and 28-31 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
a proton conducting solid electrolyte layer having a first surface disposed over the second surface of the first metal oxide layer, the proton conducting solid electrolyte layer comprising a phosphorus-doped oxide (P-doped oxide); 
a protonated reservoir layer having a first surface disposed over a second surface of the proton conducting solid electrolyte layer; and a third contact disposed over the protonated reservoir layer to define a gate structure.

The prior art does not appear to disclose (as recited in claim 20):
a proton conducting solid electrolyte layer having a first surface disposed over the second surface of the metal oxide channel layer, the proton conducting solid electrolyte layer comprising phosphosilicate glass (PSG); 
a proton reservoir layer having a first surface disposed over a second surface of the proton conducting solid electrolyte layer; and a third contact disposed over the proton reservoir layer to define a gate structure.

The prior art does not appear to disclose (as recited in claim 23):
the proton conducting solid electrolyte layer comprises at least one of: 
(1) P-doped silicon dioxide; and (2) phosphosilicate glass; 
a proton absorbing metal layer as the proton reservoir disposed over the proton conducting solid electrolyte layer; and a proton insulating encapsulant layer disposed over the metal oxide layer, proton conducting solid electrolyte layer and the proton absorbing metal layer.

The prior art does not appear to disclose (as recited in claim 28):
depositing a first metal oxide layer as proton-sensitive active layer; 
contacting the proton-sensitive active layer from two ends to define a channel structure; 
depositing a proton conducting solid electrolyte on top of the active layer; 
depositing a second metal oxide layer as proton reservoir on top of the solid electrolyte; 
contacting the top metal oxide layer to define a gate structure;
depositing an encapsulant layer of proton insulating nature; and 
opening windows in the upper surface of the encapsulant layer to create electrical contact to the upper metal layer.

The prior art does not appear to disclose (as recited in claim 30):
depositing a metal oxide layer as proton-sensitive active layer; 
contacting the proton-sensitive active layer from two ends to define a channel structure; depositing a proton conducting solid electrolyte on top of active layer; 
depositing a first layer of hydrogen soluble metal; 
depositing a second layer of hydrogen inert metal; 
depositing an encapsulant layer of proton insulating nature; 
opening windows in the upper surface of the encapsulant layer to create electrical contact to the upper metal layer; and 
implanting hydrogen into the upper metal layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Van Dal, US 20210407590 A1 does not appear to be prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 06/02/2022